The arguments and amendments submitted 12/07/2020 have been considered.  In light of amendments made, the prior objections and USC § 112(a) and § 112(b) rejections are hereby withdrawn, unless otherwise indicated below. The merits of the claims, however, remain unpatentable as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 13-16, 18-19, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites “the layer of powdered build material having been selectively irradiated by the first energy beam”.  The term “layer of powdered build material having been selectively irradiated by the first energy beam” does not have proper antecedent basis.  For the purpose of examination, claim 18 reads on “a portion of a layer of powdered build material having been selectively irradiated by the first energy beam”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Regarding the recitation in claims 11 and 18 of an “evaluation device”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure or description of specific structure for the evaluation device and how it is configured to achieve the claimed function. Therefore, claims 11 and 18-19 are indefinite and are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b). 
Regarding the recitation in claims 13-14 of a first and second “beam generation unit”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure or description of specific structure for the beam generation unit. Therefore, claims 13-14 are indefinite and are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Dependent claims fall herewith.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Interpretation
Per the specification and the figure, the recitation on lines 4-6 of claim 11 that “the second energy beam follows the second optical path with a defined location offset and/or time offset relative to the first optical path” is interpreted to mean the second energy beam moves to follow the first energy beam with a defined location offset and/or time offset relative to the first optical path.  In other words, the second 
Henceforth, the term “irradiation device” in the claims is not interpreted under 112(f) in view of Applicant’s arguments and since the term is known in the additive manufacturing arts to denote structure, such as a laser or LED lamp.
The term “control device” in the claims is not being treated under 35 U.S.C. 112(f), since the term is known in the art to denote structure, such as a microprocessor or CPU.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Regarding claims 11-16, 18-19, and 21, the following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“detection device”
“evaluation device” 
because they use a generic placeholder “device” coupled with functional language as recited in the claim without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-16, 18-19, and 21 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“detection device” reads on an optical or thermographic sensor device, per para. 0013
Regarding claims 13-15, the following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“beam guidance unit”
“beam generation unit” 
“beam deflection unit”
because they use a generic placeholder “unit” coupled with functional language as recited in the claim without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“beam guidance unit” reads on a beam guidance unit including one or more of a fiber, lens, and/or mirror, per para. 0017
“beam deflection unit” reads on a beam deflection unit including moveable deflection mirror(s), per para. 0040
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structures for any of the limitations above, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garry US PG Pub 2017/0197278) in view of Riza (US PG Pub 2008/0297808) and Wuest (US PG Pub 2019/0270139).
Regarding claim 11, Garry teaches an apparatus for additively manufacturing three-dimensional objects (Fig. 5 and associated descriptions), the apparatus comprising: 
an irradiation device (including 51 and 52 in Fig. 5 and para. 0059) configured to generate a first energy beam having a first beam power (para. 0047) following a first optical path (51b) and a second energy beam having a second beam power (para. 0047) following a second optical path (52b), 
wherein the second energy beam moves to follow the first energy beam by traveling along a second optical path with a defined location offset and/or time offset relative to the first optical path (para. 0050; Figs. 2-3); and 
an optical or thermographic sensor device (57) configured to detect radiation emitted from a portion of a layer of powdered build material (paras. 0060-0062) selectively irradiated by the first energy beam (para. 0050). 
Garry does not explicitly teach the first beam power is higher than the second beam power.
However, Garry teaches that “The energy beam sources may each comprise lasers having a power range from about 100 W to 2 kW. The energy output by a beam is a function of the exposure time and the power of the beam. The required energy output varies from one material to another. It will be within the knowledge and ability of the skilled addressee to select appropriate energy beam powers and exposure times to provide the required energy output for a known substrate material” per para. 0047 (emphasis added by Examiner).  Regarding the use of first and second energy beams, Garry teaches that the first energy beam is configured to provide the result of locally melting powder, whereas the second energy beam is configured to heat powder in the locality of the melting zone to provide the result of controlling the rate of cooling of the melted powder and powder adjacent thereto (para. 0059).  Furthermore, Garry also teaches that the irradiation device is configured so that the each beam intensity (directly proportional to beam power) may be independently controlled to maintain a desired thermal profile within a zone (para. 0063).  One of ordinary skill in the art would recognize that melting powder requires more beam power than merely heating the powder to slow the rate of cooling down from the melting temperature.
Thus, in view of Garry’s teachings cited above, it would have been obvious to one of ordinary skill in the art at the time of filing that selecting a configuration where the first beam power is higher than 
Garry does not teach the radiation traveling to the sensor device along the second optical path, but instead teaches that the radiation travels to the sensor device along another optical path which is divergent from the second optical path.
However, use of a common optical path (often referred to as use of retro-reflection) for both sample irradiation and detection of emitted radiation with temperature information is a commonplace optical configuration in the prior art for optical temperature sensors, as shown for example, by Riza (note common optical beam paths between sample 68 and optical element PBS1 for irradiation of sample 68 by laser L1 as emitted radiation from sample 68 travels toward the CCD detector in Fig. 13 indicated by arrows pointing both toward and away from sample 68; see also para. 0067).  Use of Riza’s retro-reflective optical path configuration in Garry’s apparatus merely involves repositioning Garry’s sensor device 57 nearby light source 52 along with suitable beam steering optics, similar to those shown in Fig. 13 of Riza.  
The courts have held that rearrangement of parts is prima facie obvious in the absence of any unexpected results and generally recognized as being within the capability of one of ordinary skill in the art.  See MPEP § 2144.04.VI.C and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  Furthermore, the courts have held that applying a known technique to a known device ready for improvement to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale D) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   In view of Riza’s teachings, KSR rationale D, and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to alter Garry’s optical path configuration so that the emitted radiation travels to the sensor device along the second optical path by repositioning Garry’s sensor nearby source 52 to predictably obtain the benefit of a more efficient and compact optical layout for Garry’s apparatus and/or reduction of overall size for the apparatus. 

Wuest teaches an apparatus for additively manufacturing three-dimensional objects (para. 0003) comprising an evaluation device (28 in Fig. 1 and discussed in paras. 0011 and 0028-0030) configured to evaluate detected radiation emitted from a portion of a layer of powdered build material selectively irradiated by an energy beam with regard to a cooling behavior (eg. cooling rate in paras. 0029-0039) of the portion of the layer of powdered build material selectively irradiated by the energy beam (paras. 0011 and 0029-0030)
Wuest teaches that use of an evaluation device configured in this manner allows beneficial monitoring of fusing process for defects involving stress in the object due to non-uniform heating and improved control over the process by, for example, adaptation of the energy beam to prevent non-uniform heating or cross-sectional variations (para. 0029) and to correct inhomogeneities in real-time (para. 0030).  The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).    In view of Wuest’s teachings and/or KSR rationale C, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Garry’s apparatus by adding Wuest’s evaluation device configured to evaluate cooling behavior to predictably obtain the benefits described by Wuest and cited above.
Regarding claim 13, Garry teaches the first optical path (51b) comprising a path between a first beam generation unit (51) and a first beam deflection unit including a moveable deflection mirror (51a and moveable per para. 0040 and Figs. 2-3).  
Garry does not explicitly teach that the optics for first beam comprises a first beam guidance unit including one or more of a fiber, lens, and/or mirror in addition to the first beam deflection unit and configured to guide the first energy beam along the first optical path.

Regarding claim 14, Garry teaches the second optical path (52b) comprising a path between a second beam generation unit (52) and a second beam deflection unit including a moveable deflection mirror (52a and moveable per para. 0041 and Figs. 2-3).  
Garry does not explicitly teach that the optics for second beam comprises a second beam guidance unit including one or more of a fiber, lens, and/or mirror in addition to the second beam deflection unit and configured to guide the second energy beam along the second optical path.
However, the use of a supplementary beam guidance unit comprising one or more of a lens and/or mirror is common in the prior art, as shown by Fig. 13 of Riza (see lens S1 and mirror M1).  Addition of such a beam guidance unit to Garry’s apparatus would have been obvious to one of ordinary skill in the art to predictably increase control over beam guidance and scanning.
Regarding claims 15-16, Garry teaches radiation emitted from a portion of a layer of powdered build material having been selectively irradiated by the first energy beam reaches the sensor device (paras. 0060-0062).  
Garry does not explicitly teach the second beam guidance unit comprises at least one optical element configured to guide the emitted radiation to the detection device or that the unit comprises comprises a semi-reflective mirror element. 
However, Riza teaches a beam guidance unit comprises at least one optical element configured to guide to emitted radiation to the detection device (any of M1, QWP1, PBS1 or PBS2 in Fig. 13) and comprises a semi-reflective mirror element (PBS1 or PBS2 are semi-reflective mirror elements since they are shown as performing both reflection and transmittance of light in Fig. 13). 
Addition of such an optical element to Garry’s apparatus would have been obvious to one of ordinary skill in the art to predictably improve control over guidance of emitted radiation to the detection device and to provide capability for guiding irradiating light to the build material and guiding emitted 
Regarding claim 18, Garry and Riza do not explicitly teach this feature.
However, Wuest teaches the evaluation device is configured to generate an evaluation information indicating the cooling behavior of the portion of the layer of powdered build material (referred to as pieces of information in para. 0029) having been selectively irradiated by the first energy beam, with motivation for the modification to Garry provided in the rejection of claim 11 above.  
Regarding claim 19, Garry teaches a control device (56) configured to control operation of the irradiation device (para. 0060), the control device being based at least in part on the evaluation information (para. 0060).  
Regarding claim 21, Garry teaches the detection device or at least one further detection device is configured to detect radiation emitted from a portion of a layer of powdered build material when being selectively irradiated by the first energy beam (paras. 0061-0062).
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered and are not persuasive for the reasons given below.
Applicant contends that the 112(f) interpretations in the prior Office Action are improper because the claim terms are names for structure and that the claims themselves contain structural limitations related to each term invoking 112(f).  However, these arguments are not persuasive, with one exception listed below, for the following reasons.  
First, each of the terms invoking 112(f) has been analyzed correctly using the 3-prong test, described in the Claim Interpretation section above and outlined in MPEP 2181, to determine whether the claim term is a name for structure and whether the rebuttable presumption that 112(f) is not invoked for terms not reciting “means”.  Per MPEP 2181, the presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6.  In the instant case, the claim terms invoking 112(f) recite non-structural generic placeholders using the terms “device” or “unit” preceded by non-structural functional terms, such as “evaluation” or “beam guidance”.  Futhermore, these claim terms are linked to recited functions using the linking phrase “configured to”.
Regarding the argument that the language in the claims following each linking phrase recites structure, in each case these recitations clearly involve only function not structure defining the generic placeholder.  For example, the recitations “to guide a first energy beam along a first optical path” or “to evaluate detected radiation” are clearly functional and not structure defining. 
Notwithstanding the above analysis, upon further consideration of the term “irradiation device” and Applicant’s arguments regarding this term, this term is not interpreted under 112(f) since the term is known in the additive manufacturing arts to have definite meaning as the name for structure, such as a laser or LED lamp.
Regarding the 112(b) rejections of the terms “evaluation device” and “beam generation unit” for failure to disclose the corresponding structure, material, or acts for performing the corresponding claimed function, Applicant contends that the specification together with the claims describes structure for these terms.  In particular regarding the term evaluation device, Applicant contends that the statement in paras. 0014 and 0024 of the specification that “the evaluation device may be embodied in hard- and/or software” provides sufficiently definite description of structure for the evaluation device.  Applicant also contends that deflection mirrors in the deflection unit provide disclosure of structure for the separately recited beam generation unit.  However, these arguments are not persuasive because the specification lacks specific and sufficient disclosure of structures and how the device or unit is configured for the recited evaluation and beam generation functions.  The courts have held that a claim limitation invoking 112(f) and merely referencing a black box in the disclosure may not be sufficient.  See MPEP §2181.II.B and Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.  Disclosure that the evaluation device may be embodied in hard- and/or software without further description of how the device is configured does not provide a description for one of ordinary skill in additive manufacturing arts to understand the metes and bounds of the claim. 
Regarding claim 11, Applicant presents an argument contending that neither Garry nor Riza disclose a first energy beam having a higher beam power than a second energy beam.  
However, this argument is not persuasive because fails to consider Garry’s result-effective teachings related to use of first and second energy beams and how these teachings render this feature obvious to one of ordinary skill in the additive manufacturing arts.
Regarding claim 11, Applicant presents an argument contending that neither Garry nor Riza disclose detecting radiation emitted from a portion of a layer of powdered build material selectively irradiated by the first energy beam, the radiation traveling to the detection device along the second optical path.
However, this argument is not persuasive because it fails to consider what the combination of the teachings of Garry, Riza, and Wuest would have suggested to one of ordinary skill in the art about how to use detection of radiation emitted from a portion of a layer of powdered build material selectively irradiated by the first energy beam, the radiation traveling to the detection device along the second optical path, as taught by Riza, to beneficially monitor and control the fusing process, as taught by Wuest, for defects involving stress in the object due to non-uniform heating (see citations and explanations in the rejection of claim 11 above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745


/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745